DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-18 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazaki et al. (JP 2002-127246, hereinafter “Yazaki”).
In regard to claims 15 and 24-25, Yazaki discloses a packaging film suitable for individual packaging such as chocolate confection, caramel, disposable napkin, or tissue paper [0001]. Thus, a packaging container for loose filling material. The packaging container comprises a plastic composite film that comprises at least one layer of plastic material [0004]. The packaging container, when filled and closed, forms an envelope of the filling material and comprises two oppositely positioned main wall, wherein the two oppositely position main walls [fig. 2 and 0002]. The outer surface of the main walls are embossed providing a surface roughness of 15 to 40 µm [0009] which is across the entire surface [0009 and 0026]. 
In regard to claim 16, Yazaki discloses that the thermoplastic material of said outer surfaces is comprises of a polyolefin [0029].
In regard to claim 17, Yazaki discloses that the thermoplastic material is polyethylene [0029].
In regard to claim 18,  Yazaki discloses a three layer structure [0038]. The three layer structures comprises an inwardly positioned barrier layer [0036].
In regard to claim 22, Yazaki discloses that the embossment is substantially direction-independent [0038].
In regard to claim 23, Yazaki discloses that the outer surface of the main walls are embossed providing a surface roughness of 15 to 40 µm [0009] which is across the entire surface [0009 and 0026].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki et al. (JP 2002-127246, hereinafter “Yazaki”).in view of Savarganokar et al. (US 2019/0240959, hereinafter “Savarganokar”).
In regard to claim 18, Yazaki discloses a packaging container that comprises a free flowing material wherein the outer surface of the packaging container is embossed as previously discussed. The packaging container comprises a composite film of a layer of polyethylene.  
	Yazaki is silent with regard to the composite film comprising an inwardly positioned barrier layer that is a metallic barrier layer comprised of aluminum. 
	Savarganokar discloses a multi-ply structure that includes a barrier film [abstract]. The multi-ply structures are formed into pouches [0121]. The barrier film comprises a barrier film which includes a polyester layer and a barrier coating layer placed inwardly of the multi-ply structure [0049]. The barrier coating layer comprise aluminum oxide [0059] and the thickness of the barrier layer is from about 36 gauge to 120 gauge (9.2 µm to 30 µm) [0055].
	Yazaki and Savarganokar both disclose multi-layer thermoplastic films that are formed into pouches with a defined interior space. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the barrier film of Savarganokar in composite film of the packaging container of Yazaki motivated by the expectation of forming a pouch that has enhanced barrier properties. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-20 and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that claims 26-28 have been withdrawn from consideration and should be noted as such on the claims sheet dated 10/19/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782